NO. 07-06-0481-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                    JUNE 27, 2007

                         ______________________________


                         JORGE SANCHEZ, III, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 110TH DISTRICT COURT OF FLOYD COUNTY;

                NO. 4239; HONORABLE WILLIAM P. SMITH, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pursuant to a guilty plea, on February 2, 2005, Appellant, Jorge Sanchez, III, was

convicted of retaliation and punishment was assessed at 10 years confinement, suspended

in favor of ten years community supervision, and a $1,000 fine. On November 1, 2006, the

State filed its Amended Motion to Revoke alleging that Appellant had violated numerous
conditions of community supervision. At the hearing on the State’s motion, Appellant

pleaded true to violating his curfew, but pleaded not true to the remaining allegations. The

State presented evidence after which the trial court found that sufficient evidence was

presented to grant the State’s motion. The court then revoked Appellant’s community

supervision and assessed punishment at eight years confinement. In presenting this

appeal, counsel has filed an Anders1 brief in support of a motion to withdraw. We grant

counsel’s motion and affirm.


       In support of his motion to withdraw, counsel certifies he has diligently reviewed the

record and, in his opinion, the record reflects no reversible error upon which an appeal can

be predicated. Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967); Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.--San Antonio 1984, no pet.).

Thus, he concludes the appeal is frivolous. Counsel has candidly discussed why, under

the controlling authorities, there is no error in the court's judgment. See High v. State, 573
S.W.2d 807, 813 (Tex.Cr.App. 1978). Counsel has also shown that he sent a copy of the

brief to Appellant and informed Appellant that, in counsel's view, the appeal is without

merit. In addition, counsel has demonstrated that he notified Appellant of his right to

review the record and file a pro se response if he desired to do so. The Clerk of this Court

also advised Appellant by letter of his right to file a response to counsel’s brief. Appellant

did not file a response. Neither did the State favor us with a brief.



       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
       At the motion hearing, the State presented evidence that Appellant failed to report

by mail for the months of June, July, and August 2006, and that he failed to perform eight

hours of monthly community service for March, April, May, June, July, August, and

September 2006. Evidence was also presented that he failed to fully pay restitution and

fees, evaded arrest, and was in possession of marihuana. See Cobb v. State, 851 S.W.2d
871, 874 (Tex.Crim.App. 1993).        See also Moore v. State, 605 S.W.2d 924, 926

(Tex.Crim.App. 1980).


       Appellant, his girlfriend, and his mother testified to refute the State’s allegations.

Appellant denied any knowledge of the marihuana and explained that it was difficult for him

to comply with the conditions of community supervision due to transportation problems and

financial hardships. Following the presentation of evidence, the trial court announced there

was sufficient evidence to support revocation. Additionally, Appellant’s plea of true to

violating curfew, standing alone, supports the trial court’s judgment revoking community

supervision. See Moses v. State, 590 S.W.2d 469, 470 (Tex.Crim.App. 1979).


       We have independently examined the entire record to determine whether there are

any non-frivolous grounds which might support the appeal. See Penson v. Ohio, 488 U.S.
75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511

(Tex.Cr.App. 1991). We have found no such grounds. After reviewing the record and

counsel’s brief, we agree that the appeal is frivolous. See Bledsoe v. State, 178 S.W.3d
824 (Tex.Cr.App. 2005).


                                             3
       Accordingly, counsel's motion to withdraw is granted2 and the trial court’s judgment

is affirmed.


                                                  Patrick A. Pirtle
                                                      Justice


Do not publish.




       2
        In granting counsel’s motion to withdraw, however, we remind counsel of the
“educational” duty to inform the Appellant of this Court’s decision and of his right to file a
pro se petition for discretionary review in the Court of Criminal Appeals. Ex parte Owens,
206 S.W.3d 670 (Tex.Crim.App. 2006).

                                              4